Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (“60GHz 2x4 Low Temperature Co-fired Cerabic Cavity Backed Array Antenna”, hereinafter referred to as “Byun”).
	Regarding claim 1, Byun discloses an antenna (figures 1(a) and 1(b)) comprising:
a cavity ("cavity backed antenna”) formed by a conductive plate (figure 1(b) Ground plane) in a first horizontal conductive layer of a multi-layer circuit board and a vertical sidewall (figures 1(a) and 1(b); “cavity uses the ground via fences at the side wall") formed by conductive vias extending from the conductive plate;
an antenna patch (figure 1(b) Rectangular patches; “the stacked patch antenna consists of two rectangular patches"; "a lower patch is fed by a signal via") arranged in the cavity, the antenna patch being formed in a second conductive layer of the multi-layer circuit board and being peripherally surrounded by the vertical sidewall of the cavity.

Regarding claim 3, Byun discloses the antenna according to claim 2, wherein the cavity (120) further comprises a conductive frame (123) which is formed in the third horizontal conductive layer (224) and conductively connects the conductive vias (222) of the vertical sidewall (figure 1(b); "cavity consists of several ground planes and dielectric layers with closely spaced metallic vias connected").
Regarding claim 4, Byun discloses the antenna according to claim 2 comprising, a parasitic patch arranged in a plane which is parallel to the antenna patch and is offset from the antenna patch towards the third horizontal conductive layer (figure 1(b); “upper patch").
Regarding claim 5, Byun discloses the antenna according to claim 4, wherein the parasitic patch is formed in the third horizontal conductive layer (figure 1(b); “upper patch").
Regarding claim 6, Byun discloses the antenna according to claim 4, wherein the parasitic patch is horizontally centered with respect to the antenna patch (figure 1(b); “upper patch").
Regarding claim 9, Byun discloses the antenna according to claim 1, comprising: a first feed connection extending through the conductive plate to a first feed point on the antenna patch; and a second feed connection (226) extending through the conductive plate- (121) to a second feed point (28) on the antenna patch (figure 1(b) Signal via).
Regarding claim 12, Byun discloses the antenna according to claim 1, comprising: multiple cavities, each formed by a conductive plate in the first horizontal conductive layer of the multi-layer circuit board and a vertical sidewall formed by conductive vias extending from the 
Regarding claim 14, Byun discloses a communication device, comprising: at least one antenna according to claim 1; and at least one processor configured to process communication signals transmitted via the at least one antenna (derived from Introduction).
Regarding claim 15, Byun discloses the communication device according to claim 14, comprising: radio front end circuitry arranged on the multi-layer circuit board (derived from Introduction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Anguera Pros et al. (US 2005/0190106 A1, hereinafter referred to as Anguera Pros).
Regarding claim 7, Byun discloses all the features and limitations as discussed above but does not disclose that the parasitic patch is horizontally offset with respect to the antenna patch.
However, Anguera Pros discloses an antenna comprises a plurality of stacked patches (figures 1 and 9; paragraph [0019]) comprising an active patch and a plurality of parasitic patches. Anguera Pros further discloses that a parasitic patch and the active patch can be "non-aligned (paragraph [0023] and figure 9) and this "non-alignment can be in the horizontal, vertical 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the parasitic patches of Byun so that the parasitic patches may be non-aligned in order to provide a useful way of tuning the band of the antenna while adjusting the impedance and shaping the resulting antenna pattern.
Regarding claim 13, Byun discloses all the features and limitations as discussed above.  Byun further discloses operation of the antenna around 60GHz which corresponds to a wavelength of 5 mm which is outside of the claimed range of more than 1 mm and less than 3 mm. However, adapting the dimensions of the antenna for operation at a frequency within the claimed range is obvious to the skilled person.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Kokkinos (EP 2477275 A1, hereinafter referred to as Kokkinos).
Regarding claims 10 and 11, Byun discloses all the features and limitations as discussed above but only discloses a single feed point. 
However, Kokkinos discloses a patch antenna provided within a cavity (paragraphs [0051]-[0053]; figure 1: radiating patch 10 and surrounding walls 12; figure 2: patch antenna 20 and surrounding wall 21) and further discloses two pairs of feeding probes (paragraph [0054]; figure 2 elements 22-23) wherein each of these pairs is feeding an orthogonal signal polarization, resulting in a dual-polarized antenna.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention seeking to implement dual polarization for the antenna of Byun to select a feed as disclosed in Kokkinos.  Kokkinos discloses two feed points on the patch wherein each of the two feed points is associated to a respective polarization and each feed point is offset from a center of the patch.  It is noted that providing two feed points to a patch antenna in order to support a horizontal polarization and a vertical polarization is well known in the art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Sudo et al. (US 9,865,928 B2 hereinafter referred to as Sudo).
Regarding claim 8, Byun discloses all the features and limitations as discussed above but does not disclose wherein the parasitic patch has a different shape than the antenna patch.
However, Sudo discloses a parasitic patch (passive element 16, Fig. 1) that has a different shape than the antenna patch (radiating element 13).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have provided the antenna of Byun with a parasitic patch (passive element 16, Fig. 1) that has a different shape (cross shape) than the antenna patch (rectangular patches) in order to adjust the coupling quantity between the radiating element 13 and the passive element 16 based on the width dimensions of the patch (col. 8, ll. 17+).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL D CHANG/            Primary Examiner, Art Unit 2844